DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 4, 2019 and August 13, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 6 are allowable over the Prior Art of Record because it fails to teach or suggest a method for measuring the dimensions and characteristic angles of the wheels, steering system and chassis of vehicles by means of an apparatus comprising a plurality of 3D scanners, functionally connected to a computer and arranged peripherally to a vehicle whose dimensions and characteristic angles of the wheels, steering system and chassis are to be measured; each one of said 3D scanners having a viewing field, the merging of said viewing fields defining a viewing field of the apparatus; said method comprising a partial measurement step, in which at least one wheel of the vehicle is not visible in the viewing field of the apparatus; said method being wherein said 3D scanners are fixed with respect to themselves and to a support of the vehicle, between said total measurement step and said partial measurement step in combination with the remaining limitations of the claims.

Claims 7 and 8 are allowable over the Prior Art of Record because it fails to teach or suggest an apparatus for measuring the dimensions and characteristic angles of the wheels, steering system and chassis of vehicles, comprising a computer and 3D scanners being configured to perform a measurement when all the wheels of the vehicle are at least partially visible in the viewing field of the apparatus and a measurement when the vehicle is in a partial measurement position in which at least one wheel is not visible in the viewing field of the apparatus; said apparatus being wherein said 3D scanners are fixed with respect to each other and to a support of the vehicle, between said total measurement step and said partial measurement step in combination with the remaining limitations of the claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Torri (US Pub. No. 2020/0278198)
Torri et al. (US 10,612,914)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
June 10, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861